Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 4, 2019

                                    No. 04-19-00648-CV

                         IN THE INTEREST OF M.A., A CHILD,

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-PA-00285
                         Honorable Peter A. Sakai, Judge Presiding


                                       ORDER
       Kristin Anderson’s notification of late reporter’s record is hereby GRANTED. Time is
extended to October 14, 2019.

       It is so ORDERED on this 4th day of October 2019.

                                                                        PER CURIAM

       ATTESTED TO: _______________________
                    LUZ ESTRADA,
                    Chief Deputy Clerk